        Case 1:20-cv-00477-KPF Document 15 Filed 04/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JEAN COMPAS and ISABEL GONZALEZ,

                          Plaintiffs,
                                                          20 Civ. 477 (KPF)
                        -v.-
                                                               ORDER
UNITED STATES OF AMERICA,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On April 17, 2020, this Court issued an Order to show cause why this

action should not be dismissed due to Plaintiffs’ failure to serve Defendant.

(Dkt. #13). The Court issued the Order pursuant to Federal Rule of Civil

Procedure 4(m), which requires a court to dismiss a case if a defendant has not

been served within 90 days of the filing of a complaint. That same day,

Plaintiffs filed an affidavit of service of summons and complaint. (Dkt. #14).

The affidavit indicates that service occurred on April 13, 2020, within the 90-

day window afforded by the Federal Rules of Civil Procedure. (Id.). Therefore,

the Court WITHDRAWS its prior order to show cause. Furthermore, the Court

ORDERS that the parties appear for an initial pretrial conference on June 24,

2020, at 2:30 p.m. The Court directs the parties to the prior Notice of Initial

Pretrial Conference (Dkt. #3) for information on what is expected at the

conference.

      SO ORDERED.
      Case 1:20-cv-00477-KPF Document 15 Filed 04/20/20 Page 2 of 2



Dated: April 20, 2020
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                   2
